UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 9, 2010 INCOMING, INC. (Exact name of registrant as specified in its charter) NEVADA 333-152012 (State or other jurisdiction of incorporation) (Commission File No.) 244 5th Avenue, Ste V235 New York, NY 10001 (Address of principal executive offices and Zip Code) (917) 210-1074 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Table of Contents Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective on July 1st, 2010, the Board of Directors of Incoming, Inc., a Nevada corporation (the “Company”) accepted the resignation of Andrew Befumo as Director of the Company, leaving Ephren Taylor, II as the sole Director. Mr. Befumo’s resignation was not the result of any disagreements with the Company regarding its operations, policies, or practices. Item 9.01 Financial Statements and Exhibits (a)Financial Statements of Business Acquired. Not applicable. (b)Pro Forma Financial Information. Not applicable. (c)Shell Company Transactions. Not applicable. (d)Exhibits. Exhibit 99.1 Copy of resignation letter dated July 1, 2010 from Andrew Befumo to the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INCOMING, INC. Date: July 9, 2010 By: /s/ Ephren W. Taylor II /s/ Name: Ephren W. Taylor II Title: President
